Citation Nr: 1729135	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a service-connected lumbar spine disability prior to January 10, 2014.

2.  Entitlement to service connection for chronic sleep impairment.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for bilateral upper extremity weakness, claimed as secondary to a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in August 2015.  At that time, the Board granted an increased 40 percent rating for the Veteran's service-connected lumbar spine disability, effective January 10, 2014, but denied a rating in excess of 20 percent prior to that date.  The Board remanded the issues of service connection for a sleep disorder, a cervical spine disability, and a bilateral upper extremity disability to the Agency of Original Jurisdiction (AOJ) for further development.  The Veteran appealed the Board's decision regarding the rating assigned for the lumbar spine disability to the Court of Appeals for Veterans Claims (Court).

In June 2016, the Court granted a joint motion for partial remand (JMPR).  In the JMPR, the parties agreed that the Board failed to provide an adequate statement of reasons and basis for its denial of a rating in excess of 20 percent for the lumbar spine disability prior to January 10, 2014.  The parties also agreed the denial of a rating in excess of 40 percent should not be disturbed.  Thus, the Court's order granting the JMPR vacated the Board's August 2015 decision only to the extent that it denied a rating in excess of 20 percent for the lumbar spine disability prior to January 10, 2014.  This procedural history is reflected in the issue statement on the title page of this decision.

The Board notes its August 2015 decision and the June 2016 JMPR referred to the lumbar spine rating issue as an "initial" rating; however, the record clearly establishes a February 1991 rating decision granted service connection for a lumbar spine disability with an initial noncompensable rating, effective February 23, 1990.  The Veteran filed an increased rating claim for his lumbar spine disability on July 29, 2009, which led to the present appeal.  As such, the Board finds the rating issue must be adjudicated as a claim for an increased rating rather than an appeal of an initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This clarification does affect the underlying merits of the appeal or the terms agreed to by the parties in the JMPR and is more beneficial to the Veteran.  See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007); 38 C.F.R. § 3.400(o) (2016).

In February 2016, the AOJ returned the issues of service connection for a sleep disorder, a cervical spine disability, and a bilateral upper extremity disability to the Board for further consideration.  


FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for his service-connected lumbar spine disability on July 29, 2009.

2.  There is no evidence that makes it factually ascertainable that an increase in disability occurred in the year prior to his July 29, 2009 increased rating claim.

3.  Since July 29, 2009, the functional impairment resulting from the Veteran's service-connected lumbar spine has more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less with no evidence of ankylosis or intervertebral disc syndrome with incapacitating episodes.

4.  The Veteran's current cervical spine disability did not manifest within one year of his separation from service and is not otherwise the result of disease or injury in service.

5.  The claimed bilateral upper extremity weakness is not proximately due, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the Veteran's service-connected lumbar spine disability were met from July 29, 2009, to January 9, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2016).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for bilateral upper extremity weakness have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2009, March 2010, and October 2015.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.

VA provided a lumbar spine examination in April 2010.  Although the April 2010 VA examiner determined he was unable to address additional functional impairment resulting from flare-ups without resorting to speculation, the Board finds the examination report is adequate to make an informed decision on the Veteran's claim when it is viewed in conjunction with the other evidence of record and reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.  The Board is charged with interpreting examination reports in the light of the whole recorded history of a disability, reconciling various reports into a consistent picture so the rating assigned reflects the elements of disability present.  38 C.F.R. § 4.2.  In light of this duty, the Board deems the findings noted in a January 2014 Disability Benefits Questionnaire (DBQ) prepared by the Veteran's private physician regarding flare-ups probative with respect to the level of functional impairment shown during the earlier portion of the appeal period, as it would be difficult, if not impossible, to obtain an opinion that adequately addresses the level of functional impairment resulting from flare-ups during the earlier period at this stage of the appeals process, in light of the absence of objective evidence in this regard.  Further, this decision results in a grant of the highest rating for a lumbar spine disability based solely on joint motion in absence of ankylosis, so any inadequacy in the April 2010 VA examination is not prejudicial to the Veteran.

VA provided examinations in December 2012 and November 2015 to obtain opinions addressing the claimed cervical spine disability and the associated neurological impairment of the upper extremities.  Although the Board deemed a new examination necessary following the December 2012 VA examination because it was not clear whether the December 2012 VA examiner considered the Veteran's lay reports of continuous neck pain since service, the November 2015 VA examiner clearly considered the Veteran's lay reports and incorporated them into her rationale.  As the November 2015 VA examiner considered an accurate factual history of the claimed disability, to include the Veteran's lay reports, the Board finds the examination reports are adequate to make an informed decision on the Veteran's claim, as both examiners communicated a clear rationale for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The November 2015 VA examination, along with the AOJ's efforts to obtain outstanding VA treatment records, constitutes substantial compliance with regard to the Board's prior remand directives regarding the Veteran's claims.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Lumbar Spine Disability Rating-Prior to January 10, 2104

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. §4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Here, the scope of the Veteran's appeal has been limited to whether a 40 percent rating is warranted for his service-connected lumbar spine disability prior to January 10, 2014, as the parties to the June 2016 JMPR have determined the Board's denial of a rating in excess of 40 percent for the disability should not be disturbed.  

Upon further review of the evidence of record, the Board finds a 40 percent rating is warranted for the Veteran's lumbar spine disability prior to January 10, 2014.  In April 2010, the Veteran was provided a VA examination regarding his increased rating claim.  The April 2010 VA examiner reported the Veteran's forward flexion was limited to 40 degrees upon initial range of motion testing.  The April 2010 VA examiner recorded the Veteran's subjective reports of far greater impairment during flare-ups reported to occur approximately once per month; however, the April 2010 VA examiner determined he was unable to estimate the additional functional impairment during flare-ups without resorting to speculation because the Veteran was not experiencing a flare-up at the time of the examination.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (explaining VA examiners must attempt to address additional functional impairment resulting from factors such as pain, weakened movement, fatigability, incoordination, and flare-ups).  In January 2014, the Veteran was examined by a private provider, who assessed functional impairment during flare-ups.  The private provider noted the Veteran's forward flexion was limited to 15 degrees, which satisfies the requirements for a 40 percent rating under the General Rating Formula for Disease and Injuries of the Spine.  Given the April 2010 VA examiner's failure to address additional functional impairment, the Board resolves reasonable doubt the Veteran's favor and finds the January 2014 DBQ probative with respect to the additional functional impairment resulting from flare-ups throughout the appeal period.

As noted in the introduction, the Board finds the appeal of the rating assigned for the Veteran's service-connected lumbar spine disability is more properly characterized as an increased rating claim, as opposed to an appeal of an initial rating.  Generally, the effective date for an award of an increased evaluation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Yet, if an increase in disability is factually ascertainable within the one-year period prior to the date of receipt of the increased rating claim, the increased evaluation will be effective as of the date of the increase in disability; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, it is not factually ascertainable that there was a definitive increase in the Veteran's lumbar spine disability in the year prior to his July 29, 2009 increased rating claim.  Treatment records do not provide any indication of a specific increase in disability from July 2008 to July 2009.  The Veteran's informal July 2009 increased rating claim is the first indication in the record that the lumbar spine disability may have increased in severity.  Thus, an effective date prior to July 29, 2009, for the 40 percent rating is not warranted.

III.  Service Connection-Cervical Spine and Bilateral Upper Extremity Weakness

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for a cervical spine disability on a direct basis.  He claims he has a cervical spine disability as a result of an in-service motor vehicle accident in December 1980 in which he was partially ejected from the car head first through the windshield.  He seeks service connection on a secondary basis for bilateral upper extremity weakness, asserting the disability is the result of the claimed cervical spine disability.

December 2012 and November 2015 VA examination reports confirm the Veteran has a current cervical spine disability, diagnosed as degenerative arthritis of the cervical spine (spondylosis).  Service treatment records show the Veteran sought treatment for neck pain in March 1981, indicating he had been experiencing neck pain for approximately two and a half months since the December 1980 motor vehicle accident.  The only issue that remains is whether there is a nexus between the in-service injury and the current disability.

The Board finds the preponderance of evidence is against a finding of a nexus between an in-service injury and the Veteran's current cervical spine disability.

The November 2015 VA examiner determined the Veteran's current degenerative arthritis of the cervical spine is less likely than not the result of the in-service motor vehicle accident.  The November 2015 VA examiner considered the Veteran's lay reports of neck pain following the accident, as well as March 1981 service treatment records that confirm the Veteran sought treatment for neck pain in service following the accident.  The November 2015 VA examiner noted the Veteran's was diagnosed as having "muscular neck pain" with normal cervical spine x-rays at the time of the accident and at the time of the subsequent treatment.  The November 2015 VA examiner explained muscular neck pain generally resolves with no residual.  The November 2015 VA examiner further noted the Veteran did not seek treatment for neck pain again until approximately 1992 following another motor vehicle accident in August 1991.  Based on the type of injury noted in service and the post-service injuries to the cervical spine, the November 2015 VA examiner concluded a finding of a nexus to service is not supported by the evidence of record.

A December 2012 VA examiner also considered the Veteran's service connection claim.  The December 2012 VA examiner also considered the effects of the in-service motor vehicle accident and the two post-service motor vehicle accidents in 1991 and 1993.  The December 2012 VA examiner concluded the Veteran's current degenerative arthritis of the cervical spine is the result of aging, based on a literature review that shows cervical spondylosis is a common condition that results from age-related wear and tear.  The Board acknowledges it deemed a new opinion necessary following the December 2012 VA examination because it was not clear whether the examiner considered the Veteran's lay reports of a continuity of neck pain since the in-service motor vehicle accident; however, the December 2012 VA opinion supports the probative value of the November 2015 VA examination report and provides corroboration of the rationale provided by the November 2015 VA examiner.

The Board acknowledges reliance on the December 2012 and November 2015 VA opinions requires weighing the Veteran's lay statements against the absence of contemporary medical evidence in so much that the Veteran has reported continuously experiencing neck pain since the in-service motor vehicle accident and both opinions point out that he did not seek treatment for neck pain following separation from service until after a motor vehicle accident in August 1991, almost ten years after his separation from service.  Although acknowledging the mere absence of contemporaneous treatment records cannot be the sole basis for concluding a claimant has not continuously experienced the symptoms reported if the claimant is competent to report such symptoms, the Board notes it may weigh a claimant's lay statements against the absence of contemporary medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board, however, must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).

Here, the Veteran sought treatment for neck pain in service, which was diagnosed a muscular neck pain.  Experts who have reviewed the history of the claimed disability have explained this type of pain generally resolves without residual, which appears to have occurred in the Veteran's case.  He did not seek treatment for or report neck pain after separation from service until after the motor vehicle accident approximately ten years after his separation from service.  During this ten year period, the Veteran sought treatment for back and jaw pain, both of which have been found to be the result of the in-service motor vehicle accident.  Yet, he never reported or sought treatment for neck pain, to include during VA examinations in which the other residuals of the in-service motor vehicle accident were assessed.  The Board finds the lack of reports of neck pain during the ten-year period after separation service, but before the post-service motor vehicle accident has a tendency to prove the Veteran did not continuously experience neck pain during this period.  See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  It is reasonable to expect that if the Veteran had experienced neck pain during this time he would have reported it during examinations that were provided to support his claim for increased compensation for the residuals of the in-service motor vehicle accident.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  During these examinations, the Veteran reported forearm and knee pain, which were not service-connected disabilities at that time.  Notably, the Veteran was found to have normal range of motion during a January 1991 VA examination with no evidence of pain recorded in the examination report.  The Board acknowledges the Veteran reported to his primary care provider in January 1992 that he had experienced neck pain since the in-service motor vehicle accident; however, this report is subsequent to the August 1991 post-service motor vehicle accident and just prior to his initial service connection claim for cervical spine disability.  In sum, the Board is not relying solely on a mere absence of contemporaneous treatment records, but rather a well-documented history of the residuals of the in-service accident which reveals the reports of continuous neck pain were precipitated by the post-service motor vehicle accident in August 1991 and not the in-service motor vehicle accident.
 
In so much as the Veteran current cervical spine disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307(a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  The earliest confirmation of arthritis in this case is noted in private treatment records from 2012, approximately thirty years after the Veteran's separation from service.  To the extent that the Veteran is arguing continual symptoms of neck pain since service are sufficient to establish a nexus to service, the Board finds such testimony as to continuity of symptomatology is outweighed by the probative value of the VA medical opinions when viewed together.  The Board finds the VA medical opinions to be more probative as to nexus given the examiners' cogent rationale that the neck pain noted in service was found to be muscular in nature, which generally resolves without residual, whereas the current disability is an age-related condition.  These opinions are further corroborated by negative imaging studies conducted over decades, which increases their probative value.

Ultimately, the preponderance of evidence is against a finding the Veteran's current cervical spine disability is the result of an in-service injury or disease.  The Veteran's lay assertions regarding pain are insufficient to establish a nexus in this case because his current cervical spine disability requires medical expertise and imaging studies for diagnosis.  There is no competent medical evidence that links the current degenerative arthritis of the cervical spine (spondylosis) to an in-service injury.  To the contrary, the competent medical evidence in this case indicates the current disability is less likely than not the result an in-service injury and suggests it is more likely an age-related condition.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a cervical spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although there is evidence that suggests the Veteran's bilateral upper extremity weakness is associated with his current cervical spine disability, the Board has determined entitlement to service connection for the cervical spine disability is not warranted.  Thus, service connection for bilateral upper extremity weakness on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.  There is no evidence that suggests service connection is warranted for upper extremity weakness is warranted on a direct basis.  This theory of entitlement has not been raised by the Veteran or by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  As such, the Veteran's service connection claim for bilateral upper extremity weakness must also be denied.


ORDER

Entitlement to a 40 percent rating, effective July 29, 2009 to January 9, 2014, for a lumbar spine disability is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for bilateral upper extremity weakness is denied.




REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In August 2015, the Board remanded the Veteran's service connection claim for chronic sleep impairment so the AOJ could obtain an opinion addressing secondary service connection.  A December 2015 VA examiner determined the Veteran does not have a diagnosis for sleep disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) criteria, but nevertheless acknowledged the Veteran experiences chronic sleep impairment.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated").  The December 2015 VA examiner attributed this sleep impairment to alcohol use disorder, but did not otherwise provide a nexus opinion in the context of secondary service connection as requested.  The Board notes a secondary service connection opinion must address both causation and aggravation to be deemed adequate; therefore, an opinion that simply attributes sleep impairment to another cause is not adequate to make an informed decision on the Veteran's claim.  El-Amin v. Shinseki, 26 Vet. App. 136, 141 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the December 2015 VA examiner addressing whether it is at least as likely as not that the Veteran's chronic sleep impairment is aggravated by a service-connected disability, including medications used to treat such a disability.  The examiner is advised that the Veteran has contended that his sleep impairment is secondary to back pain, as well as medication to treat his-service-connected back disability.  

The examiner is further advised the question of aggravation is a separate question from causation in the context of secondary service connection and must be specifically addressed in the adjudication of the Veteran's claim.  In this context, aggravation means any increase in disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

If the December 2015 VA examiner is unavailable, the Veteran must be scheduled for a new examination with an equally as qualified examiner to obtain the requested opinion.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


